Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 11/12/2021.
Claims 1, 9, 10, 18, and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claims 1 and 19) and/or a system, and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 10, and 19 recite receiving data (enrollment indication, user data, entity breach data, regarding mobile wallet application), generating indicators for collected data, comparing indicators to thresholds, generating and providing notifications.  The limitations of receiving enrollment indications, receiving user information, generating indications based on entity data breaches (including determining the levels of breaches), comparing indicators to thresholds, generating multiple notifications based on comparison and instructions for actions, receiving user inputs for provided options, 
The claimed invention collects data and compares that data to determine if there was a potential data breach.  Then a notification (or multiple notifications) is sent to a user to present that data.  Although the user is provided options, such as searching for breaches (“scanning”) and accepting or rejecting transactions as legitimate or fraudulent (second notification), and cards can be deactivated, these are till just forms of communicating (via sending notifications, making selections, sending responses). The underlying concepts are still drawn to merely transmitting (sending, receiving, collecting, etc.) of data between users and data comparisons.
Additionally, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which represents the abstract idea of mental steps. That is, other than reciting a computer implementation, nothing in 
The claimed invention is drawn to a system/method that collects data and compares that data to determine if there was a potential data breach, as described above. Potential fraudulent activities are identified and then the user is notified and provided the opportunity to perform actions in response.  Although it is claimed in a computer system environment, the computer system is merely a tool used to perform the claimed invention and the claimed invention is not tied to the underlying system.  Claim activities can be performed outside of the computer system such as identifying potential fraudulent activity based on anomalous purchasing activity (i.e. locations, times), notifying a user of a potential data breach using visual (scores, colors, etc.), allowing a user to confirm or deny a transaction, allowing user to block use of a card, allowing a user to request data regarding potential breaches (“scanning” during a past time period, etc.), and providing a temporary card/credentials.  These activities could be perfumed outside of a computer system environment, for example, using mailed documents.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).

–a network interface for communicating data. The “interface” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  For example, “network interface” can be interpreted as merely a generic tool for transmitting and receiving information over a network, such as those activities performed in Symantec (see MPEP 2106.05(d)(II)), Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
Claims 2 and 11 recite further elements related to specific types of notifications.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of notification does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 11 are ineligible.
Claims 3, 12, and 20 recite further elements related to specific types of service (banking).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of service does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3, 12, and 20 are ineligible.
Claims 4, 6, 7 and 13, 15, 16 recite further elements related to the generating of indicators, comparing those indicators to thresholds, and/or describing the thresholds.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4, 6, 7 and 13, 15, 16 are ineligible.
Claims 5, 8, 14, and 17 recite elements that appear in independent Claim 19 and are addressed along with that claim above.  Therefore, Claims 5, 8, 14, and 17 are ineligible.
Claims 9 and 18 recite further elements related to specific actions recommended with the notification.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific actions are not performed as part of the claimed invention and therefore does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 9 and 18 are ineligible.


Response to Arguments
Applicant’s arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant asserts that the claimed invention does not fall within the grouping of certain method of organizing human activity (page 12).  Examiner disagrees.  The above rejection provides at least one example to demonstrate this, such as “…covers the performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) in the form of managing business interactions and data privacy/security…”.
Applicant discusses “improved technological solution”, arguing that the claimed invention more efficiently communicates users who have individually experienced fraud (page 13).  Applicant also asserts that the claimed invention “…recite a technical solution to the technical problem of determining that a potential security breach has occurred and providing a specific way to address the potential security breach…the claims provide a particular solution and a particular way to achieve a desired outcome” (pages 14-16).  Applicant mainly recites the claim language as support, but provides no additional arguments, evidence, or analysis explaining why/how the claims perform these alleged benefits. Applicant mentions solutions to technical problems regarding determining/addressing potential security breaches, but not clearly detail what the specific technical problems are, what the specific technical solutions are, and/or how the particular solution is used to address the problem in a manner that is significantly more than the identified abstract ideas. Additionally, Applicant does not clearly explain how/why the use of the computer in the claims provides improved speed or efficiency when applying the abstract idea (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir.2012), “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014), “[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”) 
Applicant argues that the claim are rooted in the technology, like DDR.  However, unlike DDR, Applicant’s claims merely use the generic technology as a tool to implement the abstract ideas and is not necessarily rooted in the technology.  For one example, the new element of a temporary virtual card would have a comparable non-computer equivalent of having a temporary physical card issued.  The use of virtual merely shows that the technology is merely used to implement a concept already available in the non-computer environment (i.e. providing temporary credentials in response to a compromised data).
In regards to Applicant’s Berkheimer related remarks, Examiner did not make any statements in the rejections or remarks that any of the claimed elements were well-understood, routine and conventional.  Additionally, this is not an adequate traverse under 37 CFR 1.111 as it does not properly address how the Examiner erred in this portion of the §101 rejection.  
Applicant does not discuss the additional elements beyond the Berkheimer remarks.  Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. The additional limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere MPEP 2106.05 (f) & (h)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        December 2, 2021


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629